Citation Nr: 0836086	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and 
depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to June 1972.

This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  A psychiatric disorder was not shown during active duty 
service, or until many years after service, and is not 
related to active duty service.

2.  A clinical diagnosis of PTSD is not shown.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include 
schizophrenia and depression, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2008).

2.  PTSD was not incurred in or aggravated by active service; 
PTSD is not shown.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Schizophrenia and Depression

The veteran's service treatment records and personnel records 
indicate that he underwent a pre-induction physical in 
October 1971, where no psychiatric disorders were noted.  
During his short period of active duty, however, he 
experienced difficulty demonstrating "satisfactory progress 
in academic training" as indicated by his inability to pass 
weekly achievement tests.  In June 1972, a Brigade Aptitude 
Board attributed this lack of progress to his substantial 
illiteracy, and recommended that he be discharged, as his 
inability to read "will possibly result in his becoming a 
burden or hazard to the Navy."  

However, other than his inability to read at the required 
level, there appears to have been no other basis for the 
veteran's discharge.  There is no mention during active duty 
service, most notably during his June 1972 separation 
physical, of any psychiatric disorder.  Therefore, the Board 
finds that there is no evidence of schizophrenia or 
depression while on active duty.  

In fact, the first indication of schizophrenia or depression 
does not appear in the record until September 1998, where the 
veteran complained to a physician that he was hearing voices 
and needed medication.  Although this was the first 
indication of psychiatric treatment, he noted at a later 
evaluation in October 1998, that he had been "seeing things 
since 1990."  He also stated that he had twice attempted 
suicide by jumping in front of a moving vehicle in 1991 and 
1997.  

Even assuming psychiatric symptoms as early as 1990, the 
Board emphasizes the multi-year gap that exists between his 
discharge from active duty service (1972) and the time when 
he claimed symptoms began in 1990 (approximately 18 years).  
As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued psychiatric symptomatology since his active 
service is inconsistent with the other evidence of record.  
Indeed, while he stated that his symptoms began in service, 
the separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
documented treatment related to schizophrenia or depression 
for many years following active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may also be granted when the 
evidence establishes a medical nexus between active duty 
service and the veteran's current complaints.  In this case, 
the Board finds that the weight of the medical evidence does 
not attribute his psychiatric disorders to active duty, 
despite his contentions to the contrary.    

As an initial matter, the Board places significant probative 
value on the absence of either depression or schizophrenia 
while in service.  Although the veteran was discharged mere 
months after his induction, the Naval Aptitude Board's basis 
for this discharge was his illiteracy, and not the disorder 
he now claims.  Furthermore, through his own statements, he 
acknowledged that his symptoms did not become evident until 
1990, approximately 18 years after his discharge.  

The Board recognizes, however, that the veteran has had 
extensive psychiatric treatment since 1998.  In addition to 
evaluations he received in September and October 1998, he 
underwent an evaluation in conjunction with his incarceration 
in April 2000.  There, he has been routinely diagnosed with 
both schizophrenia and a major depressive disorder.  Similar 
issues were identified at a subsequent evaluation in April 
2001.  

Additionally, throughout 2004, the veteran continued to be 
treated for schizophrenia and depression with psychiatric 
medication.  In September 2006, he stated that he had still 
been "hearing voices," but these symptoms had been reduced 
by an increase in medication.  His treatment continued 
routinely during and after filing his claims in December 
2006.  

Despite the probative value of this evidence, the Board also 
notes that at no time during the course of his psychiatric 
treatment over many years did any of his treating physicians 
attribute the veteran's psychiatric disorders to active duty 
service.  A number of alternative stressors were instead 
noted, such as difficulty in his employment (September 2006), 
illicit drug use (April 2001), and his father's illness 
(throughout 2004 and 2005).  

The Board specifically notes that in the extensive medical 
evaluations he received in April 2000 and April 2001, during 
his incarceration, he did not even mention his military 
service, let alone attribute his psychiatric disorders to it.  

The Board has also considered the statements made by the 
veteran and his family asserting a relationship between his 
currently-diagnosed psychiatric disorder and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the absence of any statements made to professionals in the 
actual course of treatment, rather than statements now made 
in support of this claim.  See Cartright, 2 Vet. App. at 25 
(interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Service Connection for PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

Service connection may be granted only for a current 
disability.  When a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Board concludes that there is no current 
diagnosis of PTSD.  As noted above, the veteran has an 
extensive history of psychiatric complaints and treatment, 
documented in the claims file since 1998.  However, there was 
no mention of PTSD in any of the private evaluations or 
initially at the time he sought to establish care with VA.  

The first mention of PTSD in the veteran's outpatient 
treatment records appears in May 2007, six months after his 
claim was filed.  However, it was noted only as a 
questionable diagnosis.  In June 2007, the treating physician 
noted a diagnosis of PTSD in passing, but this appears to be 
based on the history as reported by the veteran.  There was 
no particular assessment of PTSD made at that time, and no 
indication that the physician considered any of the criteria 
for PTSD.  

As such, the Board finds this reference to a diagnosis of 
PTSD to be inconsistent with the evidence of record and of 
little probative value.  The Veterans Claims Court has held 
that the Board is not obligated to accept medical opinions 
premised on the veteran's recitation of medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  

However, reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (Board may not disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (Board may reject medical opinion based on 
facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(Board is not bound to accept uncorroborated account of 
medical history but must assess the credibility and weight of 
the evidence provided by the veteran rejecting it).

On the issue of credibility, in contrast to the reference to 
a diagnosis of PTSD, the long and extensive psychiatric work-
ups over the course of many years reflects no mention 
whatsoever of PTSD.  Rather, the veteran's diagnoses have 
consistently been identified as schizophrenia and depression.  
Nowhere prior to June 2007 does the veteran allege PTSD, or 
even mention a stressor event that could reasonably lead an 
examiner to conclude that PTSD is a possibility.  See Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  
 
The Board notes that the veteran has submitted a number of 
statements in conjunction with his claim that 
circumstantially conclude that he must have experienced 
"some type of terrifying event in basic training."  
However, there is never an alleged specific stressor event, 
nor is there evidence that would corroborate it. 

Further, there is nothing to suggest that the physician 
reviewed the service treatment records, or any other relevant 
evidence contained in the claims file before noting a 
diagnosis of PTSD; therefore, they are not competent to 
establish the level of impairment contemporaneous with the 
event.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the 
Veterans Claims Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him or her to form 
an opinion on service connection on an independent basis.  

In this case, the physicians' diagnosis is no better than the 
underlying information provided to them.  The Board finds 
that the veteran's statements that he has been diagnosed with 
PTSD is not reliable and not credible.  Medical statements 
and opinions based upon an unreliable history, as discussed 
above, are equally unreliable.

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without competent 
supporting evidence that would etiologically relate his 
complaints with an event or incurrence while in service, will 
not support a claim for service-connection.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  He lacks the medical 
expertise to offer an opinion as to the diagnosis of current 
pathology, as well as to medical causation of any current 
disability.  

In conclusion, the evidence must show the existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Here, the 
preponderance of the evidence is against a finding that the 
veteran has a diagnosis of PTSD and, in the absence of an 
identified disease or injury, service connection may not be 
granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. 
Cir. 2001).  

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate these claims 
and of his and VA's respective duties for obtaining evidence.  

He also received additional notification in August and 
November 2007 which, although sent after the initial 
adjudication, further informed him of his responsibilities.  
The Board also notes that the August 2007 VCAA letter 
addressed the requirements to support a PTSD claim, including 
PTSD claims from personal assaults.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claims for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO was in possession of VA 
treatment records as well as private outpatient treatment 
records relating to his claims.  Although the veteran 
asserted that there were records from before 1990 that were 
not located, the Board concludes that the RO made a diligent, 
if unavailing, effort to obtain them.

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, and no competent 
evidence of a nexus between service and the veteran's claims, 
a remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia and depression, is denied

Service connection for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


